UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 9, 2012 CDEX INC. (Exact name of registrant as specified in its charter) Nevada 000-49845 52-2336836 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 4555 South Palo Verde, Suite 123 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 745-5172 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Effective with the opening of markets on October 9, 2012, shares of CDEX Inc.’s common stock have undergone a one-for-ten reverse split pursuant to its Plan of Reorganization which it has previously disclosed. CDEX’s trading symbol has been changed by FINRA (Financial Industry Regulatory Authority) from CEXIQ to CEXID to reflect the removal of CDEX from its bankruptcy status as well as the reverse split. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Current Report on Form 8-K constitute forward-looking statements within the meaning of the securities laws.Forward-looking statements include all statements that do not relate solely to the historical or current facts, and can be identified by the use of forward looking words such as "may", "believe", “would”, “could”, “should”, "expect", "project", "anticipate", “estimates", “possible”, "plan", "strategy", "target", "prospect" or "continue" and other similar terms and phrases.These forward looking statements are based on the current plans and expectations of our management and are subject to a number of uncertainties and risks that could significantly affect our current plans and expectations, as well as future results of operations and financial condition and may cause our actual results, performances or achievements to be materially different from any future results, performances or achievements expressed or implied by such forward-looking statements. Important factors that could cause our actual results to differ materially from our expectations are described in Item 1A.(Risk Factors) of our Annual Report on Form 10-K, as amended, for the fiscal year ended October 31, 2011.In making these forward-looking statements, we claim the protection of the safe-harbor for forward-looking statements contained in the Private Securities Reform Act of 1995.Although we believe that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to have been correct.We do not assume any obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CDEX INC. Date: October 9, 2012 By: /s/ Stephen McCommon Stephen McCommon, CFO
